Order entered October 18, 2012




                                             In The
                                       Qtourt of 1ppcat
                             jfiftIj ttrftt of Jrcxa at afta
                                       No, 05-12-00595-CV

                      BILLY AND CANDACE SCHOPPE, Appellants

                                               V.

         DEUTSCHE BANK NATIONAL TRUST COMPANY, ET AL., Appellees

                             On Appeal from the 192nd District Court
                                      Dallas County, Texas
                               Trial Court Cause No. DC-09-10731

                                           ORDER

       The Court has before it appellants’ October 15, 2012 unopposed motion to extend

deadline to file reply brief. The Court GRANTS the motion and ORDERS that any reply be

filed by October 30, 2012,




                                                      MOLLY FRØC IS